UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7577


JUAN LEDEZMA-RODRIGUEZ,

                    Petitioner - Appellant,

             v.

M. BRECKEN, Warden, USP Lee,

                    Respondent - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Jackson L. Kiser, Senior District Judge. (7:18-cv-00268-JLK-RSB)


Submitted: November 12, 2020                                Decided: November 24, 2020


Before NIEMEYER, MOTZ, and QUATTLEBAUM, Circuit Judges.


Dismissed as moot by unpublished per curiam opinion.


Juan Ledezma-Rodriguez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Juan Ledezma-Rodriguez, a former federal prisoner, appeals the district court’s

order denying relief on his 28 U.S.C. § 2241 petition in which he sought to challenge his

sentence by way of the savings clause in 28 U.S.C. § 2255. While this case was pending

on appeal, the United States District Court for the Southern District of Iowa granted

Ledezma-Rodriguez’s motion for compassionate release and reduced his sentence to time

served. United States v. Ledezma-Rodriguez, No. 3:00-cr-00071, 2020 WL 3971517 (S.D.

Iowa July 14, 2020).     Because Ledezma-Rodriguez was released and subsequently

removed to Mexico, we conclude that this appeal is moot and dismiss it on that basis. See

Porter v. Clarke, 852 F.3d 358, 363 (4th Cir. 2017) (“When a case or controversy ceases

to exist—either due to a change in the facts or the law—the litigation is moot . . . .”

(internal quotation marks omitted)). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                  DISMISSED AS MOOT